Exhibit 10.6     


KULICKE AND SOFFA INDUSTRIES, INC.
2009 EQUITY PLAN


Restricted Stock Award Agreement


This Restricted Stock Award Agreement (the “Agreement”) is between Kulicke and
Soffa Industries, Inc. (the “Company”) and Christian Rheault (the “Participant”)
pursuant to the Kulicke and Soffa Industries, Inc. 2009 Equity Plan (the
“Plan”).  Capitalized terms that are not defined herein shall have the same
meanings given to such terms in the Plan.


WHEREAS, on October 29, 2009 the Committee granted to the Participant a
Restricted Stock Award in accordance with the provisions of the Plan, a copy of
which is attached hereto; and


WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Restricted Stock Award on October 29,
2009 (“Award Date”) on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.           Award of Restricted Stock.  The Company awarded to the Participant
on the Award Date 50,000 Shares subject to the restrictions set forth in
Paragraph 2 (“Restricted Stock”).  This grant is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan now in effect and as it may be amended from time to
time (but only to the extent that such amendments apply to outstanding grants of
Restricted Stock).  Such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Agreement.
 
2.           Vesting.  The Participant shall vest in (i.e., have the right to
sell, assign, transfer, pledge, or otherwise encumber or dispose of) the number
of shares of Restricted Stock granted under this Agreement (as stated in
Paragraph 1) on December 31, 2012, provided the Participant remains continuously
employed through the vesting date.
 
3.           Stock Certificate; Restrictions.  Certificates for Shares shall be
registered in the Participant's name (or, if the Participant so requests, in the
name of the Participant and the Participant's spouse, jointly with right of
survivorship).  With respect to Shares in which the Participant is not vested on
the Award Date, certificates for such unvested Shares together with a stock
power executed in favor of the Company shall be deposited with the Company’s
Transfer Agent.  Certificates for such unvested Shares shall be held by the
Transfer Agent until the Participant becomes vested in such Shares.  The
certificates may include a legend setting forth the restrictions on transfer.

 
 

--------------------------------------------------------------------------------

 
 
4.           Voting and Dividend Rights.  The Participant shall have the right
to vote unvested Shares subject to the Restricted Stock Award and shall be
entitled to receive dividends.  Any stock dividends shall have the same status
and be subject to the same vesting schedule as applies to the Shares of
Restricted Stock with respect to which such dividends are attributable.  Any
cash dividends shall also be subject to the same vesting schedule as the Shares
to which such dividends are attributable and shall be paid on the date such
Shares vest.
 
5.           Termination of Service.  If the Participant terminates employment
with the Company and Related Corporations for any reason (including death or
Disability), all unvested Shares subject to the Award at the time of such
termination of employment shall be forfeited and transferred to the Company
pursuant to the stock power described in Paragraph 3 without any further action
by the Participant and all cash dividends attributable to such unvested Shares
shall be forfeited.
 
Notwithstanding the foregoing, in the event of a Participant’s involuntary
termination without Cause, a pro rata portion of the Restricted Stock Award
shall vest upon the date of termination.  The pro rata portion will be
calculated by multiplying the number of Shares by a fraction, the numerator of
which is the number of full vesting months of the Participant’s employment
measured from the Award Date to date of termination and the denominator of which
is the number of full vesting months from the Award Date to December 31,
2012.  Vesting months are measured from the Award Date to the corresponding day
of each succeeding month.
 
6.           Notice of Tax Election.  If the Participant makes an election under
section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), for
the immediate recognition of income attributable to the award of Restricted
Stock, the Participant shall inform the Company in writing of such election
within 10 days of the filing of such election.  The amount includible in the
Participant’s income as result of an election under section 83(b) of the Code
shall be subject to applicable federal, state and local tax withholding
requirements and to such additional withholding rules (the “Withholding Rules”)
as shall be adopted by the Committee.
 
7.           Adjustment in Capitalization.  In the event any stock dividend,
stock split, or similar change in the capitalization of the Company affects the
number of issued Shares such that an adjustment is required in order to
preserve, or to prevent the enlargement of, the benefits or potential benefits
intended to be made available under this Award, then the number of Shares
issuable upon vesting shall be proportionately adjusted as provided under the
terms of the Plan.  Unless the Committee determines otherwise, the number of
Shares subject to this Restricted Stock Award shall always be a whole number.
 
8.           Certain Corporate Transactions.  In the event of a corporate
transaction (as, for example, a merger, consolidation, acquisition of property
or stock, separation, reorganization, or liquidation), each outstanding Award
shall be assumed by the surviving or successor entity; provided, however, that
in the event of a proposed corporate transaction, the Committee may terminate
all or a portion of any outstanding Award, if it determines that such
termination is in the best interests of the Company.

 
 

--------------------------------------------------------------------------------

 
 
If the Participant will, following the corporate transaction, be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Committee may,
in lieu of the action described above with respect to outstanding Awards,
arrange to have such surviving or acquiring entity or affiliate grant to the
Participant a replacement award which, in the judgment of the Committee, is
substantially equivalent to the Award.


9.           Change in Control.  Notwithstanding any other provisions of this
Agreement, in the event a Change in Control (as defined in the Plan) occurs and
the surviving or successor entity does not agree to assume the Restricted Stock
Award, Shares covered by the Restricted Stock Award not previously forfeited
shall become fully vested and such Shares shall be delivered to the
Participant.  If the surviving or successor entity agrees to assume the
outstanding Restricted Stock Award and the Participant is involuntarily
terminated without Cause (as defined in the Plan) prior to the twenty-four (24)
month anniversary of the Change in Control, then as of the date of such
termination of employment, Shares covered by the Restricted Stock Award not
previously forfeited shall become fully vested and such Shares shall be
delivered to the Participant.
 
10.         Transferability.  The Participant may not assign or transfer, in
whole or in part, Shares subject to the Restricted Stock Award in which the
Participant is not vested.
 
11.         Withholding of Taxes.  The obligation of the Company to deliver
Shares upon the vesting of Restricted Stock shall be subject to applicable
Federal, state and local tax withholding requirements.  The Participant, subject
to the provisions of the Plan and the Withholding Rules may satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
Shares (or by returning previously acquired Shares to the Company).  Such
election must be made in compliance with and subject to the Withholding Rules,
and the Company may limit the number of Shares withheld to satisfy the minimum
tax withholding requirements to the extent necessary to avoid adverse accounting
consequences.
 
12.         No Right to Continued Employment.  Neither the execution and
delivery hereof nor the granting of the Award shall constitute or be evidence of
any agreement or understanding, express or implied, on the part of the Company
or any of its Related Corporations to employ or continue the employment of the
Participant for any period.
 
13.         Governing Law.  This Agreement shall be construed in accordance
with, and its interpretation shall be governed by applicable Federal law, and
otherwise by the laws of the Commonwealth of Pennsylvania (without reference to
the principles of conflicts of laws).
 
14.         Signature in Counterpart.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were upon the same instrument.
 
15.         Binding Effect; Benefits.  This Agreement shall be binding upon and
inure to the benefit of the Company and the Participant and their respective
successors and permitted assigns.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person other than the
Company or the Participant or their respective successors or assigns any legal
or equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 
 

--------------------------------------------------------------------------------

 
 
16.         Amendment.  This Agreement may not be altered, modified or amended
except by a written instrument signed by the Company and the Participant.
 
17.         Sections and Other Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.


KULICKE AND SOFFA INDUSTRIES, INC.
   
By:
/s/ David J. Anderson
Name:  David J. Anderson
Title:    VP & General Counsel
   
By:
/s/ Christian Rheault
 
Participant
Date: 
January 28, 2010




 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.6    
 
ASSIGNMENT SEPARATE FROM CERTIFICATE


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Kulicke & Soffa Industries, a Pennsylvania corporation (the “Company”),
________________ (_________) common shares of the Company, standing in the
undersigned's name on the books of the Company and represented by Certificate
Nos. _______, _______, _______ and _______ herewith and does hereby irrevocably
constitute and appoint ___________________________ as his or her attorney to
transfer such shares on the books of the Company with full power of substitution
in the premises.


Dated
   
Sign Name: 
                 
Print Name:
 



Instruction:  The purpose of this assignment is to enable the Company to
transfer any unvested restricted shares back to the company that may be
forfeited due to termination of employment without requiring additional
signatures on your part.  Please do not fill in any blanks on this form other
than the date, your signature and your printed name.  Please sign exactly as you
would like your name to appear on the issued share certificates.

 
 

--------------------------------------------------------------------------------

 